Title: Abigail Adams to John Adams, 23 November 1794
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy Novbr 23. 1794
          
          I received yours of Novbr. 9th 11th 12 & 14th. you are made easy respecting the Election of mr Ames tho I believe that many of the Electors would not bear a strict scrutiny any more than Jarvis’s Party. I fear that in one sense evil was done, that good might come of it. there was no other way of Parrying the stroke, but making use of similar weapons and as Hudibrass has it, “to Combat evil, tis Lawfull to employ the devil.”
          Where is mr Strong? if I did not see some Good Mens Names amongst the absent, I should suppose that it was a concerted measure amongst the Antifeds to prevent Congress from proceeding to Buisness. they testify their Chagrine by [th]eir disinclination to attend. tis said Burr, is Electionering. I hope the next accounts will bring us News of a Senate & the Presidents Speach, which is impatiently lookd for.
          Clinton I presume did not marry his daughter to Genett to obtain popularity. I should suppose it would be an injury to him.
          
          Mr Cranch writes his Mother how highly he was gratified by his visit with you to the President. I am grieved for him. his loss in cloaths is considerable, but his Books were of much more value and concequence to him. Mr Daltons projects at his time of Life allways appeard wild to me. to be the first in a village, is, preferable to the second in Rome and, is one of the first Maxims in the Catalogue of Ambition this Principal Rears the Morris Palace, which in splendor is to out shine the Bingham House, and the Gallery of pretty fashions will find employment for the Ladies, but not till the Two Young Ladies come forth as Models—for to be first, is the Charm!
          as your Friend is not endowd with the Means, tho you have sometimes chargd her with the inclination of following a Lead, she can at least boast that she is contented with what is allotted her, and would rather aim at the Character given by Solomen, by rising whilst it is yet Night, and giving meat to her Household & a portion to her Maidens—
          The Buisness performd since I wrote last, is that of carting 30 load of Manure upon the Hill getting up some sea weed for Banking houses—and finishing Splitting Hills upon this place— Thanksgiving Day & a visit To Abington by the two shaws, has broken the week— 70 load of Sea weed have been spread upon the clover & orchard. the meddow shall be attended to, if there is time after Splitting Hills at the other place.
          I have not made any use of the order. the Time draws nigh when you can transmit me what I have occasion for if Savil calls before—I will borrow of the dr my Tennants quarters will be up in december. be so good as to tell Brisler to send me a couple of Barrels flower. 9 dollors is the price here as to Rye flower, I will wait till Spring it may fall then but I question it. not a Bushel of Rye has been at market for some weeks I am told by people who want. 9 shillings pr Bushel was the last price— Mr Cranch Says if you will subscribe for Fennos papers for him, as post Master, they shall come to me free of postage—
          present me affectionatly to all inquiring Friends—and be assured I am as ever / Your
          
            A Adams
          
        